OPINION OF THE COURT
PER CURIAM:
The plaintiff appellant, Jessie Dennis, brought a civil rights action against Maurice Nazaretti and David MeCum-mings, members of the Police Department of the City of Newark, New Jersey, charging them, and others, with having “kidnapped” him from the City of New York and illegally bringing him by force to Police Headquarters in Newark.
The District Court dismissed the Complaint as to all defendants except Naza-retti and McCummings. At the trial before a jury the defendants testified that Dennis voluntarily returned with them to New Jersey to face state criminal charges. Their testimony was corroborated by a federal narcotics agent. The jury returned a verdict in favor of Naz-aretti and McCummings and judgment was accordingly entered pursuant to that verdict.
On this appeal Dennis contends that the jury’s verdict was against the weight of the evidence.
*392On review of the record we are of the opinion that the jury’s verdict was amply supported by the evidence. Other contentions presented by Dennis are utterly without merit.
The Judgment of the District Court entered pursuant to the jury’s verdict will be affirmed.